United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2109
Issued: July 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2011 appellant filed a timely appeal from the September 9, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on February 3, 2011.
FACTUAL HISTORY
On February 16, 2011 appellant, then a 55-year-old sales and distribution employee, filed
a traumatic injury claim alleging that on February 3, 2011 he sustained injury to his left shoulder
when his finger became stuck in a collection box. He did not stop work. The employing
1

5 U.S.C. § 8101 et seq.

establishment controverted the claim, asserting that appellant had a preexisting nonemploymentrelated shoulder injury.
Appellant submitted a position description and a February 4, 2011 accident report. An
August 3, 2010 report from Dr. Val Irion, an orthopedic surgeon, noted treating appellant for
follow up of a left arthroscopic rotator cuff repair of April 5, 2010. An October 5, 2010 report
from Dr. Karen Seale, a Board-certified orthopedic surgeon, advised that appellant was unable to
work full duty with regard to his 70-pound lifting requirement.
In a February 24, 2011 treatment note, Dr. Susan Ebel, Board-certified in emergency
medicine, noted that appellant was at work on February 3, 2011 when he was trying to open a
lock with a screwdriver. The screwdriver slipped out and the lock caught his right hand and he
used his left arm to pull his hand away from the lock. Appellant complained of left shoulder
pain. Dr. Ebel noted appellant’s prior history of rotator cuff surgery on the same shoulder. She
examined appellant and indicated that he had a left shoulder injury. Dr. Ebel advised that
appellant could work light duty.
In March 2, 2011 treatment notes, Dr. Keith Cooper, Board-certified in family medicine,
noted that appellant had injured his left shoulder, the same one on which he had rotator cuff
surgery two years earlier. He diagnosed shoulder region disease and rotator cuff disease. In a
March 21, 2011 report, Dr. Victor Vargas, Board-certified in family medicine, diagnosed
shoulder pain and subacromial impingement with bursitis. He advised that appellant had a
history of prior left shoulder surgery. Dr. Vargas noted that this was a claim for a “work-related
injury.” He indicated that appellant was working full duty.
By letter dated April 12, 2011, OWCP advised appellant that additional factual and
medical evidence was needed. It explained that a physician’s opinion explaining how the
reported work incident caused or aggravated a left shoulder injury was crucial to his claim.
OWCP received a March 17, 2011 left shoulder arthrogram from Dr. Alan Udouj, a
Board-certified diagnostic radiologist, who noted posterior changes in the left shoulder, with no
evidence of rotator cuff tear. Dr. Udouj stated that the mild irregularity of the articular surface
was likely related to scar tissue. An April 7, 2011 x-ray of the cervical spine read by
Dr. Gary M. Guebert, a chiropractor, revealed no evidence of acute fracture or dislocation,
postural changes consistent with muscle spasm and mild-to-moderate degenerative disc disease
at C5-6 and C6-7.
In treatment notes dated March 25 to April 19, 2011, Dr. Melanie Spann, a chiropractor,
prescribed restrictions of no lifting more than 10 pounds, and no bending, reaching or twisting
due to a neck and mid-back injury. In an April 21, 2011 report, she diagnosed rib subluxation at
T3 on the left, Grade 1 strain/sprain of the left rotator cuff muscles, Grade 2 strain/sprain of the
cervical spine complicated by disc degeneration and vertebral subluxation complex. Dr. Spann
advised that, when appellant “got his right hand stuck in the collection box, which was frozen up,
and he used his left hand/arm to quickly free his right hand, this caused the rib subluxation and
the strain/sprain to his neck and left shoulder. The injury and strain to his neck aggravated the
degenerative disc in the cervical spine. The mid-back pain is produced from the rib subluxation
and possibly from referred pain from the disc degeneration.” An attached treatment record

2

indicated that cervical spine x-rays were taken on March 29, 2011 and thoracic spine x-rays on
May 4, 2011. No x-ray findings were listed. She also placed appellant off work on May 11
through 18, 2011, due to neck and mid-back injury and continued to treat appellant.
In an April 11, 2011 report, Dr. Vargas advised that appellant was seen for follow up of
left shoulder pain. He noted that his left shoulder pain and subacromial impingement with
bursitis was improving. Dr. Vargas determined that appellant had muscle spasm in the left
parascapular musculature and recommended his return to full duty without restrictions.
By decision dated May 18, 2011, OWCP denied appellant’s claim on the grounds that he
did not establish an injury as alleged. It found the medical evidence insufficient to establish an
injury.
Appellant requested reconsideration on June 7, 2011. He submitted a May 13, 2011
thoracic spine x-ray report from Dr. Guebert, who found no evidence of acute fracture or
dislocation. Postural changes consistent with muscle spasm as well as mild degenerative
spondylosis were noted at T10 and T12. In a May 12, 2011 attending physician’s report,
Dr. Spann indicated that she believed appellant’s condition was caused or aggravated by
employment activity. She placed appellant off work from May 23, 2011 and noted work
restrictions. A May 20, 2011 disability certificate from Dr. Spann placed appellant off work
until May 30, 2011. On May 27, 2011 Dr. Spann indicated that appellant could return to work
without restrictions.
In a May 27, 2011 addendum, Dr. Vargas noted that appellant “claimed symptomatology
of left shoulder pain subsequently to injury during work.” He advised that, when appellant was
first seen, the major area of pain was around the parascapular musculature with examination
suggesting subacromial impingement/bursitis. Dr. Vargas opined that the mechanism of injury
that appellant related to him was “most likely consistent with the diagnosis above mentioned.”
He noted that appellant had a preexisting condition with prior surgery at the rotator cuff and that
this “might just be an aggravation of subacromial pathology with rotator cuff tendinosis and
associated muscle strain.”
In a May 31, 2011 report, Dr. Spann noted that appellant related that on February 3, 2011
his right hand got caught in a collection box and he used his left arm to forcefully and quickly
free his right hand for fear of his right hand being cut off. She noted that the situation created
mid-back and shoulder pain, which was appellant’s chief complaint. Dr. Spann diagnosed a rib
subluxation at T3 on the left, a Grade 1 strain/sprain of the left rotator cuff muscles and a
Grade 2 strain/sprain of the cervical spine which was complicated by disc degeneration and
vertebral subluxation complex. She explained that she was responding to the comment that she
did not provide a diagnosis of spinal subluxation as supported by x-ray. Dr. Spann explained
that the diagnosis codes included a spinal subluxation and she was submitting a thoracic spine
report to support this claim. She noted that a fracture or dislocation would be outside of her
scope of practice as a chiropractor. The radiology report indicated that there was a left convexity
of the thoracic spine which caused a mechanical effect on the facet joints on the concave side.
Dr. Spann opined that this was a spinal subluxation and possible soft tissue injury could not be
excluded on plain film imaging.

3

In a June 7, 2011 report, Dr. Guebert noted that a repeat lateral thoracic exposure was
performed on May 31, 2001. He advised that this view demonstrated that thoracic kyphosis was
decreased and vertebral body heights were maintained. Dr. Guebert noted that intervertebral
alignment was anatomic in the neutral position, disc spacing was normal throughout and the
intervertebral foramina were patent. He determined that there was no evidence of acute fracture
or dislocation. Dr. Guebert advised that there were postural subluxations as previously noted.
By decision dated September 9, 2011, OWCP denied modification of its May 18, 2011
decision. It noted that the x-ray of the thoracic spine was taken months after the date of the
alleged injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury was sustained in the performance of duty.2 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
The employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.4 The employee must also
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

James E. Chadden, Sr., 40 ECAB 312 (1988).

3

Delores C. Ellyett, 41 ECAB 992 (1990).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

ANALYSIS
Appellant claimed a left shoulder injury when his finger became stuck in a collection box
while working. There is no dispute that this incident occurred as alleged. The Board finds that
his finger became stuck in a collection box as alleged.
The medical evidence of record is insufficient to establish that the employment incident
caused an injury. The medical reports of record do not establish that the activity of having his
finger stuck in the collection box caused a personal injury on February 3, 2011. The medical
evidence contains no firm diagnosis, no rationale7 and no explanation of the mechanism of injury
regarding the employment incident on February 3, 2011.
Dr. Vargas diagnosed shoulder pain and subacromial impingement with bursitis. He
noted appellant’s history of a prior surgery to the left shoulder and opined that this was a claim
for a “work[-]related injury.” The Board notes that Dr. Vargas did not explain how he arrived at
this conclusion that his was a work-related injury. Without any reasoning to support the
conclusion, this report is insufficient to meet appellant’s burden of proof.8 On May 27, 2011
Dr. Vargas opined that the mechanism of injury that the patient related to him was “most likely
consistent with the diagnosis above mentioned.” He noted that appellant had a preexisting left
shoulder condition with prior surgery at the rotator cuff and that this “might just be an
aggravation of subacromial pathology with rotator cuff tendinosis and associated muscle strain.”
The Board has held that an opinion which is speculative in nature is of diminished probative
value in determining the issue of causal relationship.9
As defined under FECA, a “physician” includes a chiropractor only to the extent that her
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.10 On May 31, 2011 Dr. Spann provided
a diagnosis of spinal subluxation, noting that this was based on x-ray and provided a thoracic
spine x-ray report to support her diagnosis. Thus, she is a physician under FECA. In an
April 21, 2011 report, Dr. Spann diagnosed rib subluxation at T3 and vertebral subluxation
complex. She explained that when appellant “got his right hand stuck in the collection box,
which was frozen up,” he used his left hand to free his right hand. Dr. Spann opined that this
action caused the rib subluxation and the strain/sprain to his neck and left shoulder, which
aggravated the degenerative disc in the cervical spine. She stated that “the mid-back pain is
produced from the rib subluxation and possibly from referred pain from the disc degeneration.”
This report is insufficient to establish the claim as Dr. Spann did not adequately explain the

7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
8

See George Randolph Taylor, id.

9

Arthur P. Vliet, 31 ECAB 366 (1979).

10

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988). Subluxation means an incomplete dislocation,
off-centering, misalignment, fixation, or abnormal spacing of the vertebrae which must be demonstrable on any
x-ray film to an individual trained in the reading of x-rays. 20 C.F.R. § 10.5(bb).

5

process by which this incident caused or aggravated a spinal subluxation.11 On May 31, 2011
Dr. Spann opined that the February 3, 2011 incident caused appellant’s mid-back and shoulder
pain and offered diagnoses that included a thoracic spine subluxation. She did not provide
sufficient rationale to explain how the work incident caused or aggravated the subluxation or
explain her opinion in light of earlier x-rays in which a spinal subluxation was not diagnosed.12
In her May 12, 2011 attending physician’s report, Dr. Spann indicated that she believed
appellant’s condition was caused or aggravated by an employment activity, but she did not
explain the reasons why a spinal subluxation was caused or aggravated by the February 3, 2011
incident and this report is of limited probative value. Other reports and treatment records from
Dr. Spann are insufficient to establish the claim as they did not offer any specific opinion as how
the February 3, 2011 work incident caused or aggravated a spinal subluxation.
Treatment notes dated February 24, 2011 from Dr. Ebel noted appellant’s history of
injury at work on February 3, 2011. Dr. Ebel examined appellant and indicated that he had a left
shoulder injury and prescribed light duty. However, she did not provide a specific diagnosis or
provide an opinion addressing whether any diagnosed condition was caused or aggravated by the
incident on February 3, 2011. Medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal
relationship.13 Likewise, Dr. Cooper, in a March 2, 2011 treatment note, stated that appellant
had injured his left shoulder two years earlier and that he had injured the same shoulder but he
did not offer a specific opinion as to whether the diagnosed conditions were caused or
aggravated by the February 3, 2011 incident. This is especially important in light of the previous
shoulder injury. Other medical reports of record are insufficient as they either predate the
February 3, 2011 incident or do not specifically address how that incident caused or aggravated a
diagnosed medical condition.
Because the medical reports submitted by appellant do not sufficiently address how the
February 3, 2011 incident caused or aggravated a shoulder or back injury, these reports are of
limited probative value14 and are insufficient to establish that the February 3, 2011 employment
incident caused or aggravated a specific injury.

11

To the extent that Dr. Spann diagnosed conditions beyond the spine and supported that these conditions were
caused or aggravated by the work incident, her opinion is of no probative value. See George E. Williams, 44 ECAB
530, 533 (1993) (the Board held that chiropractic opinions are of no probative value on conditions beyond the
spine).
12

The Board notes that OWCP improperly found in its September 9, 2011 decision that the thoracic spine x-ray
referenced by Dr. Spann had no probative value as it was taken months after the date of the claimed injury and cited
Mary J. Briggs, 37 ECAB 578 (1986) for this proposition. However, in Linda L. Mendenhall, 41 ECAB 532 (1990),
the Board explained that it did not wish to impose an inflexible time limitation within which physicians must
conduct diagnostic testing and overruled Briggs insofar as Briggs found that diagnostic tests not performed within a
short time following an employment injury were per se entitled to little probative value. Instead, the Board found
that a delay in diagnostic testing may affect the weight of the evidence. See also Elizabeth S. Richardson, 42 ECAB
346 (1991).
13

Michael E. Smith, 50 ECAB 313 (1999).

14

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

6

On appeal, appellant argues that his physicians provided medical evidence which
supports that his injury was work related. However, as explained, the medical evidence
submitted is insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

